Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-9, 11-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jinno, JP 2008-60205 in view of Suutarinen, US 2008/0067160 and Jinno, JP 2008-235604A.

	JP ‘205 does not expressly disclose the workpiece on a platen and removing a vaporized material from a vicinity of the ablation and capturing the residual material using a vacuum by subjecting a fluid within the vicinity.  Suutarinen discloses placing the workpiece on a platen (780, see fig. 7) during a scribing operation using a laser whereby a vaporized material 760 is removed by subjecting a fluid within the vicinity and then captured using a vacuum 730 (see paragraph 0046).  In view of this disclosure, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process of JP ‘205 so as to comprise the removing and capturing process steps by subjecting the fluid as taught in Suutarinen because in such a way debris can be prevented from re-depositing on the wafer.  Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was made before the effective filing date of the claimed invention to place the workpiece on a platen because the operation of the platen is in no way dependent on the operation of processing the solar cell, and a platen could be used in combination with the processing of the solar cell 
	Furthermore, neither JP ‘205 nor Suutarinen disclose where the collector electrodes are a metal.  Jinno ‘604 discloses the use of back side silver collecting electrodes 7 (see paragraph 0033 of certified translation).  In view of this disclosure, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process of solar cell manufacture of JP ‘205 modified by Suutarinen so as to form collecting electrodes of silver because all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination of the silver collecting electrodes in the reference of JP ‘205 modified by Suutarinen would have yielded predictable results to form a fully functioning solar cell to one of ordinary skill in the art at the time of the invention.    
	With respect to claim 2, note that in Suutarinen discloses that the gas supply channel 770 provides a laminar gas flow (see paragraph 0046).
	Regarding claim 4, note that in Jinno ‘205 the stress applied to the wafer comprises mechanical stress such as bending or splitting (see paragraphs 0023 and 0025, for example).
	With respect to claim 5, note that the bending or stripping methods will separate a strip from the solar cell and inherently will comprise a fracture plane (see, for example, fig. 10b).
	Regarding claim 6, Jinno ‘205, Suutarinen, and Jinno ‘604 do not expressly disclose removing the solar cell from a laser system prior to the applying stress to initiate a crack.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Jinno ‘205 modified by Suutarinen and Jinno ‘604 so as to apply stress in a different system than the laser process because in such a way contamination from the laser process can be prevented during the process of applying mechanical stress.

	Regarding claim 8, note that the laser source can comprise a YAG laser which is a type of infrared laser (also see paragraph 0014).
	With respect to claims 9, note that JP ‘205 discloses wherein the scribe region is shaped as a notch (see fig. 1).
	Concerning claim 11, neither Jinno ‘205 or Suutarinen expressly disclose where the scribe region is a straight line +- 10 microns.  However, official notice is taken that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Jinno ‘205 modified by Suutarinen so as to have a straight line scribe region in order to make separation easier. 
With respect to claim 12, note that Jinno ‘205 discloses thicknesses within the claimed range (see, for example, paragraph 0027).
	Regarding claims 13 and 20, neither Jinno ‘205 nor Suutarinen disclose the claimed length of the scribe region and the varying of the width along the length.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention  to determine through routine experimentation the optimum length of the scribe region based upon a variety of factors including the desired energy of the laser ablation and subsequent stress applied in the separation step, and such limitation would not lend patentability to the instant invention absent a showing of unexpected results.  Furthermore, where the only difference between the prior art and the claims was a recitation of relative dimensions and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  Additionally, it would have been obvious to one of before the effective filing date of the claimed invention to minimize the varying of the width along the length because in such a way separating the cells will be simplified.
With respect to claim 14, Jinno ‘205 discloses depths within the claimed range (see, for example, paragraph 0030 and fig. 5).
Regarding claims 15-16, note that Jinno ‘205 discloses ratios of width to thickness (see, for example, fig. 5 and paragraphs 0013 and 0030), within the claimed range. 
Concerning claim 19, official notice is taken that it would have been obvious to determine through routine experimentation the optimum height of the laser relative to the substrate depending upon, for example, the particular focal length of the laser and would not lend patentability to the invention absent a showing of unexpected results.  Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have features on the workpiece as close to the same height as possible in order to optimize device performance. 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jinno, JP 2008-60205 in view of Suutarinen, US 2008/0067160 and Jinno, JP 2008-235604A as applied to claims 1-2, 4-9, 11-16, and 18-20 above, and further in view of Walker et al., U.S. Patent 6,494,965.
Jinno ‘205, Suutarinen, and Jinno ‘604 are applied as above but do not expressly disclose wherein removing the vaporized material comprises delivering a jet of fluid to the vicinity of the ablation.  Walker et al. discloses wherein removing the vaporized material comprises delivering a jet of fluid through air jets 16 and 19 to the vicinity of the ablation (see col. 4-lines 4-41).  In view of this disclosure, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Jinno ‘205 modified by Suutarinen so as to improve the laser ablation process of Jinno modified by Suutarinen and Jinno ‘604 for the predictable result of quickly and efficiently removing impurities created by the laser ablation process. 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jinno, JP 2008-60205 in view of Suutarinen, US 2008/0067160 and Jinno, JP 2008-235604A as applied to claims 1-2, 4-9, 11-16, and 18-20 above, and further in view of Liu et al., U.S. Patent 6,580,054.
Jinno ‘205, Suutarinen, and Jinno ‘604 are applied as above but do not expressly disclose a V-shaped scribe region.  Liu et al. discloses that V shaped grooves are preferred in dicing processes (see, for example, col. 3-lines 26-28).  In view of this disclosure, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Jinno  ‘205 modified by Suutarinen and Jinno ‘604 so as to comprise V shaped grooves because they are preferred for more uniform and predictable breaking of the substrate during the separation of the die.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jinno, JP 2008-60205 in view of Suutarinen, US 2008/0067160 and Jinno, JP 2008-235604A as applied to claims 1-2, 4-9, 11-16, and 18-20 above, and further in view of Spectra Physics, “Laser Edge Isolation Scribing for Crystalline Silicon Solar Cell Production”, published 2011.
Jinno ‘205, Suutarinen, and Jinno ‘604 are applied as above but do not expressly disclose that the repetition rate of the laser is between 100-300 kHz.  Spectra Physics discloses a scribing process for semiconductors using a laser with a repetition rate of 120 kHz (see, for example, see page 3, second paragraph).  In view of this disclosure, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Jinno ‘205 modified by Suutarinen and Jinno ‘604 because in such a way the workpiece can be scribed very cleanly and with excellent power.
Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD A BOOTH/Primary Examiner, Art Unit 2812                                                                                                                                                                                                        



February 25, 2022